Title: From James Madison to George Washington, 2 July 1784
From: Madison, James
To: Washington, George


Dear Sir
Richmond July 2d. 1784.
The sanction given by your favor of the 12th. inst: to my desire of remunerating the genius which produced Common Sense, led to a trial for the purpose. The gift first proposed was a moiety of the tract on the Eastern Shore, known by the name of “the Secretary’s land.” The easy reception it found induced the friends of the measure to add the other moiety to the proposition which would have raised the Market value of the donation to about £4000 or upwards, though it would not probably have commanded a rent of more than £100 per annum. In this form the bill passed through two readings. The third reading proved that the tide had suddenly changed, for the bill was thrown out by a large majority. An attempt was next made to sell the land in question and apply £2000 of the money to the purchase of a Farm for Mr. Paine. This was lost by a single voice. Whether a greater disposition to reward patriotic and distinguished exertions of genius will be found on any succeeding occasion is not for me to predetermine. Should it finally appear that the merits of the Man, whose writings have so much contributed to infuse & foster the Spirit of Independence in the people of America, are unable to inspire them with a just beneficence: the world, it is to be feared, will give us as little credit for our policy as for our gratitude, in this particular. The wish of Mr. Paine to be provided for by separate acts of the States, rather than by Congress, is I think a natural and just one. In the latter case it might be construed into the wages of a mercenary writer, in the former it would look like the returns of gratitude for voluntary services. Upon the same principle the mode wished by Mr. Paine, ought to be preferred by the States themselves. I beg the favor of you to present my respectful compliments to Mrs. Washington and to be assured that I am with the profoundest respect & sincerest regard your Obdt. & humble servant
J. Madison Jr.
